Mr. Justice Allen
delivered the opinion of the court.
This is a suit for specific performance. The complaint alleges that in May, 1918, “the plaintiff and defendant entered into an agreement whereby the plaintiff agreed to buy, and the defendant agreed to sell” certain real estate, *238and that thereafter the defendant “refused and still refuses to carry out and execute the said agreement.” The answer denies these allegations, and for a further defense pleads facts showing that the alleged contract “was not and is not in writing,” and is within the statute of frauds. These allegations are denied in the replication.
Upon trial the court found “in favor of the defendant, upon all of the issues.” Judgment for defendant, and plaintiff brings error.
There is sufficient evidence to support the finding in favor of the defendant upon the issue of whether or not any agreement had been entered into between the parties, and, therefore, sufficient evidence to support the judgment. We find no error in-the record. The judgment is affirmed.

Affirmed.

Chief Justice Garrigues and Mr. Justice Bailey concur.